Name: Commission Regulation (EEC) No 3247/91 of 7 November 1991 amending Regulation (EEC) No 737/91 adopting measures for the supply of raw sugar from beet harvested in the Community to Portuguese refineries during the 1991/92 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 307/18 Official Journal of the European Communities 8 . 11 . 91 COMMISSION REGULATION (EEC) No 3247/91 of 7 November 1991 amending Regulation (EEC) No 737/91 adopting measures for the supply of raw sugar from beet harvested in the Community to Portuguese refineries during the 1991/92 marketing year marketing year ; whereas it is appropriate as a conse ­ quence for the quantity of such sugar foreseen for the supply of Portuguese refineries in respect of the 1991 /92 marketing year by Regulation (EEC) No 737/91 to be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 464/91 (2), and in particular Article 9 (6) thereof, Whereas the second subparagraph of Article 9 (4) of Regulation (EEC) No 1785/81 stipulates that, to the extent necessary for the supply of refineries, provision may be made for the same measures as those taken in regard to raw sugar produced in the French overseas departments to be applied to raw sugar produced from beet harvested in the Community ; whereas a quantity of raw sugar equivalent to 92 000 tonnes of white sugar has already been provided for refining in Portugal during the 1991 /92 marketing year by Commission Regulation (EEC) No 737/91 (3), as amended by Regulation (EEC) No 1807/91 (4); whereas the raw sugar forward supply esti ­ mate for all refineries indicates an increase in the quantity of the raw sugar from beet harvested in the Community that is available for Portuguese refineries for the 1991/92 HAS ADOPTED THIS REGULATION : Article 1 The quantity of 92 000 tonnes indicated in Article 1 of Regulation (EEC) No 737/91 is replaced by the quantity of 100 000 tonnes. Article 2 This regulation shall enter into force on the day following its publication in the Official Journal of the European Communites. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 54, 28 . 2. 1991 , p. 2. (3) OJ No L 80, 27. 3 . 1991 , p. 14. O OJ No L 165, 27. 6. 1991 , p. 14.